DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15, as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the computer" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-15 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farenzena, Michela, Andrea Fusiello, and Riccardo Gherardi. "Structure-and-motion pipeline on a hierarchical cluster tree." 2009 IEEE 12th international conference on computer vision workshops, ICCV workshops. IEEE, 2009, hereinafter, “Farenzena”.

As per claim 1, Farenzena discloses a method for image processing, comprising: 
obtaining a set of image sequences, the set of image sequences comprising a plurality of image sequences (Farenzena, page 1490, 2. Keypoint Matching, keypoints matching in multiple images are connected into tracks); 
determining a first similarity measurement between image sequences in the set of image sequences (Farenzena, pages 1490-1491, 3. Views Clustering, image affinity measure … It is computed by taking into account the number of common keypoints and how well they are spread over the images. In formulae, let Si and Sj be the set of matching keypoints in image Ii and Ij respectively: [Equation 3] … each sweep of the algorithm merges the two clusters with the smallest distance); 
dividing the set of image sequences into one or more subset of image sequences based on the first similarity measurement (Farenzena, page 1489, Figure 1; Farenzena, page 1490-1491, 3. Views Clustering, Views are grouped together by agglomerative clustering ... The general agglomerative clustering algorithm proceeds in a bottom-up manner: starting from all singletons, each sweep of the algorithm merges the two clusters with the smallest distance ... The distance between two clusters is determined by the distance of the two closest objects (nearest neighbors) in the different clusters ... these clusters are composed by the closest views according to the affinity defined in [Equation (3)]); and 
determining, in each of the subset of image sequences, degrees of correlation of images in one image sequence of the subset of image sequences with images in other image sequence of the subset of image sequences (Farenzena, page 1490-1491, 3. Views Clustering, Views are grouped together by agglomerative clustering ... The general agglomerative clustering algorithm proceeds in a bottom-up manner: starting from all singletons, each sweep of the algorithm merges the two clusters with the smallest distance ... The distance between two clusters is determined by the distance of the two closest objects (nearest neighbors) in the different clusters ... these clusters are composed by the closest views according to the affinity defined in [Equation (3)]; Farenzena, page 1491, 4. Hierarchical Structure and Motion, Two-views reconstruction; Farenzena, page 1492, 5. Local bundle adjustment, selecting a constant number k of view's from each cluster C to be used in the bundle adjustment ... Consider the set of points that belongs to both clusters C and C': we first single out the views in C and C' where these points are visible. Among these views, we select the k closest pairs, according to the distance matrix already computed in Sec. 3).

As per claim 2, Farenzena discloses the method of claim 1, wherein determining the first similarity measurement between image sequences in the set of image sequences comprises: 
determining a feature vector corresponding to each image in the set of image sequences (Farenzena, page 1490, 2. Keypoint Matching, the objective is to identify in a computationally efficient way images that potentially share a good number of keypoints ... SIFT keypoints are extracted ... matches between the corresponding views ... Matching follows a nearest neighbor approach); and 
determining the first similarity measurement between image sequences in the set of image sequences based on the feature vector (Farenzena, page 1490, 2. Keypoint Matching; Farenzena, page 1490-1491, 3. Views Clustering, organizing the available views into a hierarchical cluster structure ... we deploy an image affinity measure ... It is computed by taking into account the number of common keypoints and how well they are spread over the images. In formulae, let Si and Sj be the set of matching keypoints in image Ii and Ij respectively: [Equation 3] ... the clusters composed by two views are the ones from which the reconstruction is started. These two views must satisfy two conflicting requirements: have both a large number of keypoints in common and a baseline sufficiently large so as to allow a well-conditioned reconstruction).

As per claim 5, Farenzena discloses the method of claim 1, further comprising: determining correlated images in each subset of image sequences based on the degrees of correlation (Farenzena, page 1490-1491, 3. Views Clustering, we deploy an image affinity measure that befits the structure-and-motion reconstruction task. It is computed by taking into account the number of common keypoints ... the clusters composed by two views are the ones from which the reconstruction is started. These two views must satisfy two conflicting requirements: have both a large number of keypoints in common and a baseline sufficiently large so as to allow a well-conditioned reconstruction); and 
calculating a feature match of each of the correlated images for three-dimensional image reconstruction (Farenzena, page 1491, 4. Hierarchical Structure and Motion, When a cluster is created a two-views reconstruction must be performed; When a view is added to a cluster a resection-intersection step must be taken ... Two-views reconstruction ... 3D points are reconstructed by intersection (or triangulation) and pruned using X84 on the reprojection error. Bundle adjustment is run eventually to improve the reconstruction ... The 3D structure is then updated with tracks that are visible in the last view. Three-dimensional points are obtained by intersection, and successively pruned).

As per claim 6, Farenzena discloses an electronic device, comprising: 
at least one processor; and a memory in communication connection with the at least one processor; wherein, the memory stores instructions executable by the at least one processor (Farenzena, page 1490, 2. Keypoint Matching, processing power of modern GPUs; Farenzena, page 1493, 6. Experiments, All experiments were run on the same hardware (Intel Core2 Duo E4600@2.4Ghz, 2Gb ram)), to cause the at least one processor to perform operations comprising: 
obtaining a set of image sequences, the set of image sequences comprising a plurality of image sequences (Farenzena, page 1490, 2. Keypoint Matching, keypoints matching in multiple images are connected into tracks); 
determining a first similarity measurement between image sequences in the set of image sequences (Farenzena, pages 1490-1491, 3. Views Clustering, image affinity measure … It is computed by taking into account the number of common keypoints and how well they are spread over the images. In formulae, let Si and Sj be the set of matching keypoints in image Ii and Ij respectively: [Equation 3] … each sweep of the algorithm merges the two clusters with the smallest distance); 
dividing the set of image sequences into one or more subset of image sequences based on the first similarity measurement (Farenzena, page 1489, Figure 1; Farenzena, page 1490-1491, 3. Views Clustering, Views are grouped together by agglomerative clustering ... The general agglomerative clustering algorithm proceeds in a bottom-up manner: starting from all singletons, each sweep of the algorithm merges the two clusters with the smallest distance ... The distance between two clusters is determined by the distance of the two closest objects (nearest neighbors) in the different clusters ... these clusters are composed by the closest views according to the affinity defined in [Equation (3)]); and 
determining, in each of the subset of image sequences, degrees of correlation of images in one image sequence of the subset of image sequences with images in other image sequence of the subset of image sequences (Farenzena, page 1490-1491, 3. Views Clustering, Views are grouped together by agglomerative clustering ... The general agglomerative clustering algorithm proceeds in a bottom-up manner: starting from all singletons, each sweep of the algorithm merges the two clusters with the smallest distance ... The distance between two clusters is determined by the distance of the two closest objects (nearest neighbors) in the different clusters ... these clusters are composed by the closest views according to the affinity defined in [Equation (3)]; Farenzena, page 1491, 4. Hierarchical Structure and Motion, Two-views reconstruction; Farenzena, page 1492, 5. Local bundle adjustment, selecting a constant number k of view's from each cluster C to be used in the bundle adjustment ... Consider the set of points that belongs to both clusters C and C': we first single out the views in C and C' where these points are visible. Among these views, we select the k closest pairs, according to the distance matrix already computed in Sec. 3).

As per claim 7, Farenzena discloses the electronic device of claim 6, wherein determining the first similarity measurement between image sequences in the set of image sequences comprises: 
determining a feature vector corresponding to each image in the set of image sequences (Farenzena, page 1490, 2. Keypoint Matching, the objective is to identify in a computationally efficient way images that potentially share a good number of keypoints ... SIFT keypoints are extracted ... matches between the corresponding views ... Matching follows a nearest neighbor approach); and 
determining the first similarity measurement between image sequences in the set of image sequences based on the feature vector (Farenzena, page 1490, 2. Keypoint Matching; Farenzena, page 1490-1491, 3. Views Clustering, organizing the available views into a hierarchical cluster structure ... we deploy an image affinity measure ... It is computed by taking into account the number of common keypoints and how well they are spread over the images. In formulae, let Si and Sj be the set of matching keypoints in image Ii and Ij respectively: [Equation 3] ... the clusters composed by two views are the ones from which the reconstruction is started. These two views must satisfy two conflicting requirements: have both a large number of keypoints in common and a baseline sufficiently large so as to allow a well-conditioned reconstruction).

As per claim 10, Farenzena discloses the electronic device of claim 6, wherein the operations further comprise: 
determining correlated images in each subset of image sequences based on the degrees of correlation (Farenzena, page 1490-1491, 3. Views Clustering, we deploy an image affinity measure that befits the structure-and-motion reconstruction task. It is computed by taking into account the number of common keypoints ... the clusters composed by two views are the ones from which the reconstruction is started. These two views must satisfy two conflicting requirements: have both a large number of keypoints in common and a baseline sufficiently large so as to allow a well-conditioned reconstruction); and 
calculating a feature match of each of the correlated images for three-dimensional image reconstruction (Farenzena, page 1491, 4. Hierarchical Structure and Motion, When a cluster is created a two-views reconstruction must be performed; When a view is added to a cluster a resection-intersection step must be taken ... Two-views reconstruction ... 3D points are reconstructed by intersection (or triangulation) and pruned using X84 on the reprojection error. Bundle adjustment is run eventually to improve the reconstruction ... The 3D structure is then updated with tracks that are visible in the last view. Three-dimensional points are obtained by intersection, and successively pruned).

As per claim 11, Farenzena discloses a non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions, when executed, causes the computer to perform operations (Farenzena, page 1490, 2. Keypoint Matching, processing power of modern GPUs; Farenzena, page 1493, 6. Experiments, All experiments were run on the same hardware (Intel Core2 Duo E4600@2.4Ghz, 2Gb ram)) comprising: 
obtaining a set of image sequences, the set of image sequences comprising a plurality of image sequences (Farenzena, page 1490, 2. Keypoint Matching, keypoints matching in multiple images are connected into tracks); 
determining a first similarity measurement between image sequences in the set of image sequences (Farenzena, pages 1490-1491, 3. Views Clustering, image affinity measure … It is computed by taking into account the number of common keypoints and how well they are spread over the images. In formulae, let Si and Sj be the set of matching keypoints in image Ii and Ij respectively: [Equation 3] … each sweep of the algorithm merges the two clusters with the smallest distance); 
dividing the set of image sequences into one or more subset of image sequences based on the first similarity measurement (Farenzena, page 1489, Figure 1; Farenzena, page 1490-1491, 3. Views Clustering, Views are grouped together by agglomerative clustering ... The general agglomerative clustering algorithm proceeds in a bottom-up manner: starting from all singletons, each sweep of the algorithm merges the two clusters with the smallest distance ... The distance between two clusters is determined by the distance of the two closest objects (nearest neighbors) in the different clusters ... these clusters are composed by the closest views according to the affinity defined in [Equation (3)]); and 
determining, in each of the subset of image sequences, degrees of correlation of images in one image sequence of the subset of image sequences with images in other image sequence of the subset of image sequences (Farenzena, page 1490-1491, 3. Views Clustering, Views are grouped together by agglomerative clustering ... The general agglomerative clustering algorithm proceeds in a bottom-up manner: starting from all singletons, each sweep of the algorithm merges the two clusters with the smallest distance ... The distance between two clusters is determined by the distance of the two closest objects (nearest neighbors) in the different clusters ... these clusters are composed by the closest views according to the affinity defined in [Equation (3)]; Farenzena, page 1491, 4. Hierarchical Structure and Motion, Two-views reconstruction; Farenzena, page 1492, 5. Local bundle adjustment, selecting a constant number k of view's from each cluster C to be used in the bundle adjustment ... Consider the set of points that belongs to both clusters C and C': we first single out the views in C and C' where these points are visible. Among these views, we select the k closest pairs, according to the distance matrix already computed in Sec. 3).

As per claim 12, Farenzena discloses the storage medium of claim 11, wherein determining the first similarity measurement between image sequences in the set of image sequences comprises: 
determining a feature vector corresponding to each image in the set of image sequences (Farenzena, page 1490, 2. Keypoint Matching, the objective is to identify in a computationally efficient way images that potentially share a good number of keypoints ... SIFT keypoints are extracted ... matches between the corresponding views ... Matching follows a nearest neighbor approach); and 
determining the first similarity measurement between image sequences in the set of image sequences based on the feature vector (Farenzena, page 1490, 2. Keypoint Matching; Farenzena, page 1490-1491, 3. Views Clustering, organizing the available views into a hierarchical cluster structure ... we deploy an image affinity measure ... It is computed by taking into account the number of common keypoints and how well they are spread over the images. In formulae, let Si and Sj be the set of matching keypoints in image Ii and Ij respectively: [Equation 3] ... the clusters composed by two views are the ones from which the reconstruction is started. These two views must satisfy two conflicting requirements: have both a large number of keypoints in common and a baseline sufficiently large so as to allow a well-conditioned reconstruction).

As per claim 15, Farenzena discloses the storage medium of claim 11, wherein the operations further comprise: 
determining correlated images in each subset of image sequences based on the degrees of correlation (Farenzena, page 1490-1491, 3. Views Clustering, we deploy an image affinity measure that befits the structure-and-motion reconstruction task. It is computed by taking into account the number of common keypoints ... the clusters composed by two views are the ones from which the reconstruction is started. These two views must satisfy two conflicting requirements: have both a large number of keypoints in common and a baseline sufficiently large so as to allow a well-conditioned reconstruction); and 
calculating a feature match of each of the correlated images for three-dimensional image reconstruction (Farenzena, page 1491, 4. Hierarchical Structure and Motion, When a cluster is created a two-views reconstruction must be performed; When a view is added to a cluster a resection-intersection step must be taken ... Two-views reconstruction ... 3D points are reconstructed by intersection (or triangulation) and pruned using X84 on the reprojection error. Bundle adjustment is run eventually to improve the reconstruction ... The 3D structure is then updated with tracks that are visible in the last view. Three-dimensional points are obtained by intersection, and successively pruned).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 4, 8, 9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farenzena, Michela, Andrea Fusiello, and Riccardo Gherardi. "Structure-and-motion pipeline on a hierarchical cluster tree." 2009 IEEE 12th international conference on computer vision workshops, ICCV workshops. IEEE, 2009, hereinafter, “Farenzena” as applied to claims 1, 6 and 11 above, and further in view of Xie, Xiuchuan, et al. "Hierarchical clustering-aligning framework based fast large-scale 3D reconstruction using aerial imagery." Remote Sensing 11.3 (2019): 315, hereinafter “Xie”.

As per claim 3, Farenzena discloses the method of claim 1, wherein dividing the set of image sequences into the one or more subset of image sequences based on the first similarity measurement comprises: 
determining a base image sequence from the set of image sequences, wherein a second similarity measurement corresponding to the base image sequence is higher than or equal to a second similarity measurement corresponding to other image sequences in the set of image sequences, wherein the second similarity measurement is determined based on the first similarity measurement (Farenzena, page 1490, 2. Keypoint Matching, keypoints matching in multiple images are connected into tracks, rejecting as inconsistent those tracks in which more than one keypoint converges and those shorter than three frames; Farenzena, pages 1490-1491, 3. Views Clustering, we deploy an image affinity measure that befits the structure-and-motion reconstruction task. It is computed by taking into account the number of common keypoints and how well they are spread over the images ... Views are grouped together by agglomerative clustering ... starting from all singletons, each sweep of the algorithm merges the two clusters with the smallest distance ... The distance between two clusters is determined by the distance of the two closest objects (nearest neighbors) in the different clusters ... the clusters composed by two views are the ones from which the reconstruction is started. These two views must satisfy two conflicting requirements: have both a large number of keypoints in common and a baseline sufficiently large so as to allow a well-conditioned reconstruction ... two views i and j are allowed to merge in a cluster only if: [Equation 4]; Farenzena, page 1491, 4. Hierarchical Structure and Motion, At every node in the dendrogram an action must be taken, that augment the reconstruction (cameras + 3D points). These operations are possible: When a cluster is created a two-views reconstruction must be performed; When a view is added to a cluster a resection-intersection step must be taken ... Two-views reconstruction ... 3D points are reconstructed by intersection (or triangulation) and pruned using X84 ... One-view addition ... The 3D structure is then updated with tracks that are visible in the last view. Three-dimensional points are obtained by intersection, and successively pruned by carrying out X84).
Farenzena does not explicitly disclose the following limitations as further recited however Xie discloses 
dividing the set of image sequences into one or more subsets of image sequences such that each subset of the image sequences comprises the base image sequence and at least one other image sequence, wherein the first similarity measurement between the base image sequence and the at least one other image sequence is higher than a threshold similarity measurement (Xie, page 4, Figure 2. An illustration of the hierarchical atomic model. The green circle and yellow circles represent atoms and molecules, respectively. The solid line represents the image clustering process, and the dashed line denotes the similarity transformation between a pair of atoms and its corresponding molecule or pair of molecules; Xie, page 3, 2. Method, The hierarchical atomic model is illustrated in Figure 2. The generation of a molecule is related to some adjacent atoms. In fact, the molecule represents an image subset that overlaps with each given image subset represented by atoms ... For slightly smaller datasets, the atomic model has just one layer, which means the model has just one molecule and corresponding atoms. For large-scale image datasets, multiple groups of adjacent atoms generate multiple molecules. Among these molecules, we determine a core molecule, which overlaps with each other molecule. In this way, we have built a two-layer atomic model in which each atom is associated with the core molecule).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Farenzena to include the hierarchical model as taught by Xie in order to provide a cluster-aligning framework that hierarchically merges partial structures to reconstruct the full scene thereby providing a significant efficiency improvement without a marginal loss in accuracy (Xie, Abstract).

As per claim 4, Farenzena and Xie disclose the method of claim 3, wherein dividing the set of image sequences into the one or more subset of image sequences such that each subset of the image sequences comprises the base image sequence and at least one other image sequence comprises: 
adjusting the one or more subsets of image sequences based on at least one of the following criteria: each subset of image sequences comprises a predetermined number of image sequences; and each of the image sequences belongs to one subset of the image sequences (Xie, page 5, 2.1. Image Clustering, we perform an image clustering task ... due to the small number of images in the image subset, the time consumption in the process of feature matching and BA [bundle adjustment] will be significantly reduced; Xie, page 5, 2.1.1. Vocabulary Tree-Based Atom Generation, We then iteratively assign similar images to each atom according to the similarity measurement ... Through image clustering, the number of images in each image subset is generally limited to 35–65. The purpose of this is to avoid having too many images in each image subset, which could affect the efficiency of reconstruction; Xie, page 12, 3.2. Experimental Results, in order to avoid having too many images in the molecule after image clustering, we clustered images to get a two-layer hierarchical atomic model. There was a total of 77 atoms and six molecules, where Molecule 2 was determined to be the core molecule. For the molecules, the largest number of images was 120, and for atoms, the largest number of images was 65).

Regarding claim(s) 8 and 13: 
A corresponding reasoning as given earlier (see rejection of claim(s) 3) applies, mutatis mutandis, to the subject-matter of claim(s) 8 and 13, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 3.

Regarding claim(s) 9 and 14: 
A corresponding reasoning as given earlier (see rejection of claim(s) 4) applies, mutatis mutandis, to the subject-matter of claim(s) 9 and14, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668           
/VU LE/Supervisory Patent Examiner, Art Unit 2668